Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through an email and a phone interview from Mao Wang (Reg. No. 64,745) on 2/4/2022.

The application has been amended as follows: 
Please amend claims 1 and 19, and cancel claim 9;

1. 	(Currently Amended)     An information processing device, comprising: 
a voice detection device configured to detect a speech of a user;
a computer configured to process and convert the speech of the user into a target text;
circuitry configured to 
           	calculate, on a basis of context data 

a display configured to display the target text with the units of display displayed with the display interval between the adjacent units of display pertaining to the target text,
wherein the context data comprises information pertaining to at least a state of a user, information pertaining to at least a user context, [[and]] information pertaining to at least a user property, and information pertaining to at least application context.

9. 	(Canceled)

19. 	(Currently Amended)    An information processing method, comprising: detecting a speech of a user; processing and converting the speech of the user into a target text; using circuitry, calculating, on a basis of context data 
wherein the context data comprises information pertaining to at least a state of a user, information pertaining to at least a user context, [[and]] information pertaining to at least a user property, and information pertaining to at least application context. 

Reasons for Allowance
Claims 1-5, 7-8, 11-15, 17-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone or in any reasonable combination disclose the claimed invention. For example, the closest prior art of record, Schliesser et al., (US 20130100139 A1) discloses receiving text segments from a textual content, identifying relative location of each text segment in relation to the textual content, and displaying the text segments and an indication relating to the relative location of the displayed text segment over the display area. Another prior art Jang et al. (US 20170213569 A1) discloses detect a speech of a user and process and convert the speech of the user into a target text, splitting the text by identifying a short pause period. The claim must be taken as a whole, and it requires that the actions recited therein are performed all of 1) calculate, on a basis of context data entered, a recognition difficulty score used for display control of the target text, (2) set a maximum number of characters in each of units of display and a display interval between adjacent units of display pertaining to the target text on a basis of the recognition difficulty score, (3) display the target text with the units of display displayed with the display interval between the adjacent units of display pertaining to the target text, and (4) the context data comprises information pertaining to at least a state of a user, information pertaining to at least a user context, information pertaining to at least a user property, and information pertaining to at least application context. Therefore, the prior art of record, alone or in any reasonable combination fails to particularly disclose all of the above limitations. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SEUNG W. JUNG
Examiner
Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144